

113 HR 2226 RH: Federal and State Partnership for Environmental Protection Act of 2013
U.S. House of Representatives
2013-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 182113th CONGRESS1st SessionH. R. 2226[Report No. 113–178, Part I]IN THE HOUSE OF REPRESENTATIVESJune 3, 2013Mr. Johnson of Ohio introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedJuly 30, 2013Reported from the Committee on Energy and Commerce with an amendmentStrike out all after the enacting clause and insert the part printed in italicJuly 30, 2013Referral to the Committee on Transportation and Infrastructure extended for a period ending not later than November 1, 2013November 1, 2013Additional sponsor: Mr. CramerNovember 1, 2013The Committee on Transportation and Infrastructure discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printedFor text of introduced bill, see copy of bill as introduced on June 3, 2013A BILLTo amend the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 relating to State consultation on removal and remedial actions, State concurrence with listing on the National Priorities List, and State credit for contributions to the removal or remedial action, and for other purposes.1.Short titleThis Act may be cited as the Federal and State Partnership for Environmental Protection Act of 2013.2.Consultation with States(a)RemovalSection 104(a)(2) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(a)(2)) is amended by striking Any removal action undertaken by the President under this subsection (or by any other person referred to in section 122) should and inserting In undertaking a removal action under this subsection, the President (or any other person undertaking a removal action pursuant to section 122) shall consult with the affected State or States. Such removal action should.(b)Remedial actionSection 104(c)(2) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(c)(2)) is amended by striking before determining any appropriate remedial action and inserting during the process of selecting, and in selecting, any appropriate remedial action.(c)Selection of remedial actionSection 104(c)(4) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(c)(4)) is amended by striking shall select remedial actions and inserting shall, in consultation with the affected State or States, select remedial actions.(d)Consultation with State and local officialsSection 120(f) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(f)) is amended—(1)by striking shall afford to and inserting shall consult with;(2)by inserting and shall provide such State and local officials before the opportunity to participate in; and(3)by adding at the end the following: If State or local officials make a determination not to participate in the planning and selection of the remedial action, such determination shall be documented in the administrative record regarding the selection of the response action..3.State credit for other contributionsSection 104(c)(5) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(c)(5)) is amended—(1)in subparagraph (A)—(A)by inserting removal at such facility, or for before remedial action; and(B)by striking non-Federal funds. and inserting non-Federal funds, including oversight costs and in-kind expenditures. For purposes of this paragraph, in-kind expenditures shall include expenditures for, or contributions of, real property, equipment, goods, and services, valued at a fair market value, that are provided for the removal or remedial action at the facility, and amounts derived from materials recycled, recovered, or reclaimed from the facility, valued at a fair market value, that are used to fund or offset all or a portion of the cost of the removal or remedial action.; and(2)in subparagraph (B), by inserting removal or after under this paragraph shall include expenses for.4.State concurrence with listing on the national priorities list(a)Basis for recommendationSection 105(a)(8)(B) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9605(a)(8)(B)) is amended—(1)by inserting Not later than 90 days after any revision of the national list, with respect to a priority not included on the revised national list, upon request of the State that submitted the priority for consideration under this subparagraph, the President shall provide to such State, in writing, the basis for not including such priority on such revised national list. The President may not add a facility to the national list over the written objection of the State, unless (i) the State, as an owner or operator or a significant contributor of hazardous substances to the facility, is a potentially responsible party, (ii) the President determines that the contamination has migrated across a State boundary, resulting in the need for response actions in multiple States, or (iii) the criteria under the national contingency plan for issuance of a health advisory have been met. after the President shall consider any priorities established by the States.; and(2)by striking To the extent practicable, the highest priority facilities shall be designated individually and shall be referred to as and all that follows through the semicolon at the end, and inserting Not more frequently than once every 5 years, a State may designate a facility that meets the criteria set forth in subparagraph (A) of this paragraph, which shall be included on the national list;.(b)State involvementSection 121(f)(1)(C) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9621(f)(1)(C)) is amended by striking deleting sites from and inserting adding sites to, and deleting sites from,.5.State environmental covenant lawSection 121(d)(2)(A)(ii) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9621(d)(2)(A)(ii)) is amended by striking State environmental or facility siting law and inserting State environmental, facility siting, or environmental covenant law, or under a State law or regulation requiring the use of engineering controls or land use controls,.November 1, 2013The Committee on Transportation and Infrastructure discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed